DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-22 are pending in this application.
Claim 2 was previously cancelled.
No new IDS has been filed.

Response to Arguments
The previous 103 rejections to the claims 1 and 3-22 have been withdrawn in response to the applicants’ amendments/remarks.

Allowable Subject Matter
Claims 1 and 3-22 are allowed.

Examiner’s Statement for Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding independent claims 1, 5 and 12,

Bhattacharya et al. (US 2015/0222439 A1) teaches verification of device identifier and establishing of shared secrets –e.g. see, [0059], [0061] of Bhattacharya.

Bowman et al. (US 2018/0069699A1) teaches deriving key based on shared secret and previous secret key –e.g. see, [0014] of Bowman.

Quaglia et al. (US 2018/0219840 A1) teaches a message is added to a random number which is then encrypted and sent to a mobile device. Mobile device decrypts it and collect the random number from a server to retrieve the original message-e.g. see, [0048] of Quaglia.


However, the prior art of record does not teach or render obvious:
the limitations in independent claims 1, 5 and 12 specific to the other limitations combination with:

establishing shared key data and using the shared key data to establish a shared secret value;
combining the shared secret value and a random number;
encrypting the combination of the shared secret value and the random number, the encrypting producing an encrypted combination;
transmitting the random number and the encrypted combination; and
deriving a key based on the random number.

Dependent claims 3-4, 6-11 and 13-22 are allowed as they depend from allowable independent claim 1 or 5 or 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN DEBNATH whose telephone number is (571)270-1256.  The examiner can normally be reached on Mon-Fri; 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


SUMAN DEBNATH
Patent Examiner
Art Unit 2495



/S.D/Examiner, Art Unit 2495                                                                                                                                                                                                        
/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495